Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed subject matters:  “An article of manufacture” and “the rotor inductor having a first and second side” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Note: After the originally filed claims (filed on 9/23/2019), there are three preliminary amendments, filed on: 11/17/20,  6/14/2021, and 4/19/2022.  The latest amendment, filed on 4/19/2022, presents claims 24-46 that have been considered herein.

Claims 24-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 24-46, the recitation of “An article of manufacture” is considered indefinite because the term “an article” does not set metes and bound for the limitations. 

    PNG
    media_image1.png
    496
    934
    media_image1.png
    Greyscale

Even for those applicable definitions (#2, #3) from the above dictionary reference, the term “article” itself has vague definitions.  Furthermore, the term “manufacture” is understood as “to make, to process” or “a product that is manufactured”; so, it is unclear the term “manufacture” is a product or a manufacturing apparatus.  The term “manufacture” itself is very broad.  Thus, the limitations of “An article of manufacture” does not provide metes and bound.
According to MPEP section 2171, two Separate Requirements for Claims Under 35 U.S.C. 112, Second Paragraph: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant. (Emphasis added).
Both the written description and the illustrative drawings do not provide any clear definite metes and bound for the claimed limitations of “an article of manufacture”; particularly, with the term “article”, one skilled in the art would not ably to figure out or determine whether there is a patentable infringement or not because of the following:
(A)  The written specification (herein ‘spec’) of the present application does not provide any detailed description of the so-called “an article of manufacture”, in fact the spec only mentions “an article of manufacture” only one time in para [0030] as following:

    PNG
    media_image2.png
    136
    589
    media_image2.png
    Greyscale

and, 
(B)  The drawings (as the listed Figures in [0030]) show schematic circuit diagrams of the generator’s circuitry , the drawings do not show what is so-called “an article of manufacture”. 
MPEP 2173.06 states: 
	“...where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in  In re  Steele , 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”	
It has been held that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim” (see In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) emphasis added).  In this instant case, both there is no clear written detailed description or clear illustrative drawings for the claimed limitations of “an article of manufacture”; therefore, the claimed limitations cannot be interpreted in light of the spec and/or drawings.
Given the 35 USC 112 deficiencies set forth above, as well as a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claims, not even interpretation in light of the spec; it would not be proper to reject 24-46 on the basis of prior art.  Therefore, no rejection based on the prior art is given at this point of prosecution.
Suggestion: the written spec, the drawings, and the claims are mainly relates to circuitry of a generator; thus, the claimed language may be written to recite a power generator with its circuitry, for example: “a power generator comprising:…”, instead of “an article of manufacture comprising a power generator, the power generator comprising:….”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834